FILE COPY




                        COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-17-00064-CV
                             NO. 02-17-00065-CV
                             NO. 02-17-00066-CV
                             NO. 02-17-00067-CV
                             NO. 02-17-00068-CV




MARCUS EUGENE BOONE                                               APPELLANT

                                       V.

THE STATE OF TEXAS                                                 APPELLEE
                                   ------------

       FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
   TRIAL COURT NOS. 1413540D, 1413538D, 1413539D, 1412646D, 1411974D

                                   ------------

                                  ORDER

                                   ------------

      In each case, Appellant Marcus Eugene Boone challenges the trial court’s

order to withdraw funds from his inmate trust account. See Palomo v. State, 322

S.W.3d 304, 305 & n.1 (Tex. App.—Amarillo 2010, order), disp. on merits, Nos.

07-10-00181-CV, 07-10-00182-CV, 07-10-00183-CV, 2010 WL 5250874 (Tex.
                                                                           FILE COPY




App.—Amarillo, no pet.); see also Harrell v. State, 286 S.W.3d 315, 316 n.1 (Tex.

2009). Each order to withdraw is Attachment A to its corresponding May 5, 2016

judgment, “incorporated into the judgment[,] and made a part thereof.”          The

amount of court costs in each order to withdraw does not match the

corresponding amount of court costs in the respective judgment and bill of cost.

Instead, the amount of court costs in each order to withdraw is the cumulative

total of court costs for all five cases. Appellant timely filed a notice of appeal in

each case, and both parties have filed briefs.

      We are unable to determine whether Appellant’s rights to due process

have been fully satisfied in the trial court.    See Harrell, 286 S.W.3d at 321;

Palomo, 322 S.W.3d at 307. Appellant received notice via the order to withdraw

in each case. See Harrell, 286 S.W.3d at 321; Palomo, 322 S.W.3d at 307. He

also appears to have had “an adequate opportunity to compare the amounts

assessed by the trial court in the underlying criminal proceedings to the amounts”

listed in each order to withdraw. See Palomo, 322 S.W.3d at 307; see also

Harrell, 286 S.W.3d at 321. We are unable to determine, however, whether

Appellant has been . . . “afforded an adequate opportunity to alert the court of

any alleged errors. Because the trial court has not entered an appealable order

either granting or denying a motion to confirm, modify, correct, or rescind the

prior withdrawal notification, we find Appellant’s notices of appeal to be

premature.” Palomo, 322 S.W.3d at 307 (citation and internal quotation marks

omitted).

                                         2
                                                                           FILE COPY




      Accordingly, we abate these appeals for 90 days from the date of this

order to allow Appellant time (1) to notify the trial court of any alleged error by

filing, as appropriate, a motion to modify, correct, or rescind the order to withdraw

funds in each case; (2) to present that motion to the trial court; (3) to schedule

any necessary hearing; and (4) to obtain from the trial court a written, appealable

order disposing of the motion in each case. See id. at 307–08. All appellate

deadlines in each case will run from the signing of the written, appealable order.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the appellant, the State, the trial court judge, the trial court

clerk, and the court reporter.

      DATED March 21, 2017.

                                                    PER CURIAM




                                         3